In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00332-CV


                       IN THE INTEREST OF T.J.B.-T., A CHILD

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2017-526,502, Honorable Ruben Gonzales Reyes, Presiding

                                    October 3, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Appellant Kory Thiel filed a notice of appeal without paying the filing fee. See TEX.

R. APP. P. 5, 20.1. By letter of September 14, 2018, we notified Thiel that the filing fee

had not been paid and that the appeal was subject to dismissal if he failed to pay the fee,

or comply with Appellate Rule 20.1, by September 24. See TEX. R. APP. P. 20.1, 42.3(c).


      Thiel did not pay the filing fee. Instead, he filed a motion to voluntarily dismiss the

appeal pursuant to Appellate Rule 42.1. See TEX. R. APP. P. 42.1. The Rules of Appellate

Procedure require a party who is not excused by law from paying costs to pay the required

fees. See TEX. R. APP. P. 5. Accordingly, the appeal is dismissed because of Thiel’s
failure to comply with a requirement of the appellate rules and by virtue of his voluntary

dismissal. See TEX. R. APP. P. 42.3(c), 42.1(a)(1).


                                                       Per Curiam




                                            2